                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF IOWA
                                      WESTERN DIVISION

TYSON FOODS, INC. and TYSON
FRESH MEATS, INC.,
                                                      CASE NO. 19-CV-4020-CJW-KEM

                    Plaintiff(s),                          NOTICE OF DISMISSAL

vs.

UNITED STATES OF AMERICA,

                    Defendant(s).


         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiffs Tyson Foods, Inc.

and Tyson Fresh Meats, Inc. (collectively “Plaintiffs”) hereby give notice of the voluntary

dismissal of its Complaint against Defendant United States of America (“Defendant”),

dismissing with prejudice all claims contained therein in light of a settlement and compromise

reached between the parties to this action.

         No answer or motion for summary judgment has been filed by Defendant. Thus, this

notice of dismissal is appropriate pursuant to the provisions of Federal Rule of Civil Procedure

41(a)(1)(A)(i) and is with prejudice as to the matters asserted in the Complaint.




                                                 1
4811-5282-4747v1
2826048-000026 10/28/2019
        Case 5:19-cv-04020-CJW-KEM Document 21 Filed 10/28/19 Page 1 of 3
                                            Respectfully submitted,


                                            BAKER, DONELSON, BEARMAN,
                                            CALDWELL & BERKOWITZ, PC


                                            By:    /s/ Ivan A. Boatner
                                            Ivan A. Boatner (admitted Pro Hac Vice)
                                            Savannah R. Dabney
                                                   (admitted Pro Hac Vice)
                                            265 Brookview Centre Way, Suite 600
                                            Knoxville, Tennessee 37919
                                            Telephone: 865-549-7000
                                            Facsimile:     865-525-8569
                                            Email: iboatner@bakerdonelson.com
                                                     sdabney@bakerdonelson.com


                                            HEIDMAN LAW FIRM, P.L.L.C

                                            Rosalynd J. Koob (AT0004380)
                                            1128 Historic 4th Street
                                            P.O. Box 3086
                                            Sioux City, Iowa 51101
                                            Telephone: (712) 255-8838
                                            Facsimile: (712) 258-6714
                                            Email: Roz.Koob@heidmanlaw.com

                                            ATTORNEYS FOR TYSON FOODS,
                                            INC. AND TYSON FRESH MEATS,
                                            INC.




                                        2
4811-5282-4747v1
2826048-000026 10/28/2019
        Case 5:19-cv-04020-CJW-KEM Document 21 Filed 10/28/19 Page 2 of 3
                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 28, 2019, a true and exact copy of the foregoing has been
filed electronically. Notice of this filing will be sent by operation of the Court's electronic filing
system to all parties indicated on the electronic filing receipt. All other parties will be served by
regular U.S. Mail. Parties may access this filing through the Court's electronic filing system.

         Melissa A. Carrigan
         Assistant United States Attorney
         111 7th Ave, SE
         Box #1
         Cedar Rapids, Iowa 52401
         Melissa.Carrington@usdoj.gov

                                                              /s/ Ivan A. Boatner
                                                              Ivan A. Boatner




                                                  3
4811-5282-4747v1
2826048-000026 10/28/2019
        Case 5:19-cv-04020-CJW-KEM Document 21 Filed 10/28/19 Page 3 of 3
